Title: From Thomas Jefferson to William Blount, 24 December 1791
From: Jefferson, Thomas
To: Blount, William



Sir
Philadelphia Dec. 24. 1791.

I have the honor to acknolege the receipt of your favor of Sep. 19. with the schedule it contained, and now to inclose you a printed copy of the Census of the whole of the United states, and one of my report on the lands belonging to them.
Congress have at present under their consideration the Post office bill, and we are endeavoring to get a post established from Richmond to Staunton and from thence along the road towards your government as far as the profits of the post office will justify it, and I hope it will be done. This communication with you, as well as with Kentuckey, has been much wanted for every purpose of government.—I have the honour to be with great respect Sir Your most obedient & most humble servt,

Th: Jefferson

